Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 12/6/2021 is acknowledged.  The traversal is on the ground(s) that cited reference does not disclose aluminum in combination with manganese and zinc, citing the abstract.  This is not found persuasive because Kim explicitly discloses a bath that includes Zinc, Aluminum and Mn (see e.g. Technical solution, Table 1, which shows Al and Mn in the bath).  See also rejection that follows, US Patent Application 20160215376 by Luther et al. discloses a bath that includes Zinc, Aluminum and Mn.
The requirement is still deemed proper and is therefore made FINAL.
Claims 24-35 are withdrawn from consideration.  Claims 36-50 read on the elected claims and are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The terms “high,” “medium,” and “ultra-high” in claim 49 is a relative term which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of applying prior art, the terms of degree will be interpreted to be relative to an undefined steel (i.e. medium carbon relative to a higher carbon steel or high silicon relative to a lower silicon content).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 36-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application 20160215376 by Luther et al. taken with US Patent Application Publication 20140234658 by Nozaki et al.
Claim 36:  Luther discloses a method of coating a substrate, the method comprising the steps of: forming a molten zinc bath comprising aluminum and manganese with no purposefully added iron; wherein when the molten zinc comprises aluminum (Al) from 0.1 to 10 wt% and manganese (Mn) from 0.5 wt% to 15 wt% and therefore discloses a range of Al and Mn that will read on the claims as drafted (e.g. 10 wt% of Mn and 0.45 wt% Al or 0.5% Mn and 0.25 wt% Al).   See entire reference, also claims 12 which discloses 0.5 to 5 wt% Mn and 0.1 to 1 wt% aluminum.  Therefore the claims as drafted are deemed to be obvious as overlapping with the range as taught by the prior art. At the very least, the prior art Luther explicitly disclose the amount of Mn and Al have a direct result on the treatment and therefore determination of the optimum amount through routine experimentation would have been obvious as predictable. 
Luther discloses maintaining the molten zinc bath at a temperature 
and introducing a substrate to the molten zinc bath  and coating the substrate with a zinc coating comprising zinc, aluminum, and manganese (see entire reference).  Luther fails to disclose the bath temperature and the substrate temperature at entry.  However, Nozaki, also discloses forming a hot dipped Zinc layer that may include Al and Mn onto a steel sheet and such discloses using a bath temperature and an entry temperature that reads on the claims as drafted (see e.g. Table 4, see e.g. I-3).  Additionally, the bath temperature is taught in examples as 440-480 (see Table 4) and therefore using this molten bath temperature would have been obvious as predictable.  Additionally Nozaki discloses an entry temperature of close to the bath 
Claim 37:  This claim encompasses all types of steel and thus is taught by Luther.  See also 0022 as it relates to boron containing steel.  Nozaki also discloses boron or non-boron steels (111).    
Claim 38:  Luther discloses preannealing and Nozaki discloses the annealing to 550 to 750C for 20 seconds or more and then cooling to a temperature lower than 350C.  Here the temperatures and times overlap the claimed ranges and therefore make obvious the ranges.  (0167, 0181-0182, Table 3).  Additionally, Nozaki discloses the heating temperature, time and cooling temperature are a result effective variable and therefore determination of the annealing temperature, time and cooling temperature would have been obvious through routine experimentation.
Claim 39:  Luther discloses preannealing and Nozaki discloses the annealing to 550 to 750C for 20 seconds or more (0167-0170).  Luther discloses a time period of 30 second to 1000 seconds (0169-0170).
	Claim 40:  Nozaki discloses annealing in an atmosphere comprising nitrogen (N.sub.2) with a hydrogen (H.sub.2) content of less than 20 Vol % and thus overlaps and makes obvious the claims as drafted.  Nozaki explicitly discloses vol% of hydrogen that read on the range as drafted (table 3).
	Claims 41-42:  Nozaki discloses annealing in an atmosphere with a dew point from -20C or higher and thus overlaps and makes obvious the claims as drafted.  Nozaki explicitly discloses dew points that read on the range as drafted (table 3).
2 or less and thus overlaps and makes obvious the claims as drafted (0193).
	Claim 45: Luther discloses galvannealing and Nozaki discloses galvannealing the substrate at 460C or higher to 600C and thus overlaps the claims range.
Claims 46-47:  Luther discloses galvannealing and Nozaki discloses galvannealing the substrate at 460C or higher to 600C and thus overlaps the claims range.  As for the time period, the time period for annealing is a result effective variable directly affecting the annealing process (too little and no annealing takes place, too long and it is cost and process inefficient) and therefore determination of the optimum time would have been obvious as predictable.
Claim 48:  Luther and Nozaki disclose the limitations of this claims as specifically discussed above.  As for the requirement of reducing or eliminating metal induced embrittlement during or after welding, liquid metal embrittlement reduction such is taught by Luther at 0011, 0018.   Nozaki discloses welding (102).
	Claim 49:  Nozaki discloses steel that has what can reasonably be considered medium carbon, high Mn and high Si (0049).

Claims 46 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luther et al. taken with Nozaki et al. and further with US Patent Application Publication 20180258514 by Oka et al.
While the examiner maintains the position as set forth above, the examiner cites here Oka which discloses the time for galvannealling of 10 to 40 second and the result effective nature of selecting the optimum time (0148) and therefore using a time within the claims as .
  
Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luther et al. taken with Nozaki et al. and further with US Patent Application Publication 20090098408 by Sun.
As outlined above, reducing or eliminating metal induced embrittlement during or after welding, liquid metal embrittlement reduction such is taught by Luther at 0011, 0018.   Nozaki discloses welding (102).  The combination of references fail to disclose obtaining a weld nugget diameter size at a welding current using a current less than an expulsion current as claimed.  However, Sun, also discloses a galvanized steel sheet and welding and disclose using current below expulsion and providing a button above the minimum button diameter (0182-0186) and therefore obtaining a weld nugget diameter size that is above the minimum using a current that is less than an expulsion current would have been obvious as predictable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 36-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 45-54 of copending Application No. 16462883 (reference application) in view of Nozaki. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are fully encompassed by the copending application which discloses the claimed material and alloying and Nozaki discloses alloying conditions as set forth above as well as the temperature of the bath and substrate entry temperature and therefore using such temperatures and times would have been obvious as predictable for the reasons set forth above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/Primary Examiner, Art Unit 1718